Citation Nr: 0634871	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  01-08 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 10 percent 
for post-thoracotomy scars.

3.  Entitlement to a compensable disability rating for a 
cervical spine disorder.

4.  Entitlement to a compensable disability rating for 
residuals of a right spontaneous pneumothorax.  

5.  Entitlement to a compensable disability rating for right 
trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran presented testimony at a VA Central Office 
hearing chaired by the undersigned Veterans Law Judge in 
February 2005.  A transcript of the hearing is associated 
with the claims files.

In May 2005, the Board remanded this case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  Psychiatric disability was not present within one year of 
the veteran's discharge from service; the veteran does not 
have PTSD; and any currently present psychiatric disorder is 
not etiologically related to service.

2.  The veteran's post-thoracotomy scars are superficial and 
painful, but measure less than 12 square centimeters.

3.  The veteran's cervical spine disorder is asymptomatic.

4.  The veteran's right spontaneous pneumothorax residuals 
are productive of no significant impairment.

5.  The veteran's right trochanteric bursitis is 
asymptomatic.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (2006).

2.  A disability rating higher than 10 percent for post-
thoracotomy scars is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

3.  The criteria for a compensable disability rating for a 
cervical spine disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).

4.  The criteria for a compensable disability rating for 
residuals of a right spontaneous pneumothorax have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2006).

5.  The criteria for a compensable disability rating for 
right trochanteric bursitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 
5252, 5252 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for psychiatric 
disability.  She is also seeking increased disability ratings 
for her service-connected post-thoracotomy scars, cervical 
spine disorder, residuals of a right spontaneous 
pneumothorax, and right trochanteric bursitis.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's thoracotomy scars, 
cervical spine and pneumothorax residuals claims were 
received and initially adjudicated before the enactment of 
the VCAA in November 2000.  The record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA, to include notice that she submit 
any pertinent evidence in her possession, by letter mailed in 
June 2005.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for psychiatric 
disability, and has not been provided notice of the type of 
evidence necessary to establish an effective date for the 
claimed increased ratings, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for psychiatric disability, and 
that increased ratings are not warranted for the veteran's 
cervical spine disorder, right trochanteric bursitis, 
pneumothorax residuals and post-thoracotomy scars.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Service Connection for Psychiatric Disability

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131.  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As set out above, service connection for PTSD requires, among 
other things, medical evidence establishing a diagnosis of 
PTSD.  In this case, the record does contain such a 
diagnosis, as assigned by the veteran's Vet Center counselor, 
N.P., Ph.D.  However, the record also contains significant 
evidence to the contrary.  The Board's decision thus turns on 
a determination as to which evidence is more probative.  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicators."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The primary evidence in favor of a diagnosis of PTSD comes 
from N.P.  In numerous letters addressed to VA, N.P. has 
stated that the veteran is being treated in therapy for 
military-related PTSD.  However, it is unclear from N.P.'s  
submissions or from the notes of her counseling sessions with 
the veteran what testing has been conducted, on what basis 
her diagnosis of PTSD was reached, or what other possible 
diagnoses were considered.  There are other references in the 
record to a diagnosis of PTSD, besides N.P.'s submissions, 
including in the VA outpatient treatment records; however, 
these are similarly conclusory and unexplained, and they 
appear to be recitations of the veteran's statements or of 
the fact that she was undergoing counseling for PTSD at the 
Vet Center.

In response to the Board's May 2005 remand, the veteran was 
afforded an examination by a VA psychiatrist in March 2006 
for the specific purpose of determining whether the veteran 
has PTSD, and if so, on what basis such a diagnosis is 
considered appropriate.  The March 2006 examiner reviewed the 
veteran's claim folders, VA records, and military records.  
The examiner specifically reviewed the stressors submitted by 
the veteran as contained in the claim folder, and interviewed 
the veteran at length to obtain her account of her stressors.  
The examiner concluded that the veteran does not meet the 
diagnostic criteria for a diagnosis of PTSD per DSM-IV.  

The examiner noted in support of this conclusion that the 
reported stressors do not meet the requirements necessary for 
this diagnosis in that the veteran did not herself experience 
actual or threatened injury or death.  While she witnessed the 
various victims that she photographed, she did not directly 
observe the death of these individuals nor was her exposure 
unexpected.  Secondly, the examiner noted that the veteran did 
not indicate that her affective response was one of intense 
fear, helplessness, or horror.  During this examination, the 
veteran was prompted several times regarding her emotional 
reaction and did not articulate significant distress.  Thus, 
the veteran's own narrative statements did not reflect this 
necessary affective component. 

Moreover, the examiner noted that the veteran did not present 
with the full constellation of symptoms to meet the diagnostic 
criteria for PTSD per DSM-IV.  It was noted that the veteran 
was extremely conversant about her experiences with no overt 
manifestations of psychological distress.  

Finally, the examiner noted that the veteran's reported 
symptoms have not significantly impacted or impaired her 
social, educational, or occupational functioning.  Since her 
discharge from the military, the veteran has been able to 
maintain employment and has been able to attend school on a 
full time basis, reporting that she did well.  The veteran 
also reported that since her discharge from the military, she 
has been able to engage in and maintain significant social 
relationships.  

The opinion of the March 2006 examiner is also consistent 
with the results of previous VA examinations.  The opinions 
of an October 1999 VA mental disorders examiner and a 
September 2003 VA PTSD examiner were that the veteran did not 
meet the diagnostic criteria for PTSD, and that she had an 
adjustment disorder instead.  

While N.P. is presumed to be competent to diagnose PTSD, and 
while she is clearly familiar with the veteran's symptoms and 
clinical presentation, she has offered essentially no 
explanation for her findings or her diagnosis and nexus 
opinion.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) [a 
medical opinion is inadequate when it is unsupported by 
clinical evidence].  Moreover, as noted by the March 2006 VA 
examiner, N.P.'s opinion does not describe any specific 
stressors underlying the diagnosis.  

Like N.P., the October 1999, September 2003, and March 2006 
VA examiners are also presumed to be competent, and as 
demonstrated in his lengthy and thorough fourteen-page 
report, the March 2006 examiner appears to be quite familiar 
with the veteran's symptoms and military history.  In 
contrast with N.P., the March 2006 VA examiner went into 
great detail in explaining the basis for his opinion.  He 
weighed the evidence of record and pointed to specific 
clinical observations in support of his opinion.  In the 
Board's view, the probative value of the March 2006 opinion 
far exceeds that of the combined submissions of N.P., and 
other references to PTSD in the medical record, each of which 
is conclusory in nature.  Accordingly, the Board adopts the 
opinion of the March 2006 VA examiner and concludes that the 
veteran does not have PTSD.

With respect to psychiatric diagnoses other than PTSD, the 
service medical records show that the veteran was not seen or 
treated for complaints of depression or anxiety, and that she 
was not found to have a chronic psychiatric disorder during 
service.  The report of examination for discharge in November 
1998 shows that the veteran's psychiatric status was found to 
be normal on clinical examination.  Similar results were 
reported during service.  Although the veteran reported a 
history of exposure to human remains and body parts on the 
report of medical history at separation, she reported no 
history of depression, excessive worry, nervous trouble, or 
trouble sleeping.  

While the post-service medical evidence of record shows that 
the veteran currently has a chronic adjustment disorder, and 
that such a diagnosis first appeared in an October 1999 VA 
examination report, within a year of her separation from 
service, the record does not show that the veteran has ever 
been found to have a psychosis.  

Finally, the Board notes that there is no competent evidence 
of a nexus between the veteran's current adjustment disorder 
and her military service.  Indeed, the VA psychiatrist who 
examined the veteran and reviewed the claims folder in March 
2006 has opined that the veteran's current adjustment 
disorder is not etiologically related to her military 
service, but is attributable to the change to civilian life 
after her discharge.

While it does not appear that the veteran has attempted to 
relate her adjustment disorder to her military service, but 
rather has focused her contentions on a claim for service 
connection for PTSD, to the extent that such an opinion may 
be inferred from her claim, the Board simply notes that 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that service connection for a psychiatric 
disability, to include PTSD, is not in order.

Initial Rating Claims

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2006) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2006) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2006) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2006).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Analysis

Post-Thoracotomy Scars

The veteran is currently assigned a 10 percent rating for 
post-thoracotomy scars under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, which provides a maximum 10 percent rating for 
scars that are superficial and painful on examination.  A 
higher rating is not available under that code.  

The Board has considered other diagnostic codes pertaining to 
scars; however, Diagnostic Codes 7802 and 7803 also include a 
maximum 10 percent rating.  Diagnostic Code 7800 applies only 
to scars that disfigure the head, face, or neck.  Diagnostic 
Code 7805 rates on the basis of limitation of function of the 
part affected.  In this case, there is no such limitation 
shown or alleged.

Diagnostic Code 7801 does provide for evaluations above 10 
percent; however, under that code, a 10 percent rating 
requires a scar or scars that are deep and that cause limited 
motion and that exceed 6 square inches (39 sq. cm.).  For a 
20 percent rating, the scar or scars must exceed 12 square 
inches (77 sq. cm.).  

The March 2006 VA examiner described 2 scars in the right 
anterior axillary region of 1.5 cm. and 2.5 cm.  There were 
also 2 scars mid-axillary of 3.5 cm. and 3 cm.  A 5th scar 
was located in the right upper back and was 5 cm. by .3 cm.  
None of these scars was described as deep or as limiting 
motion or function of any body part.  Moreover, the combined 
area of the scars is less than 12 square centimeters, which 
is less than the area required for a 20 percent or even a 10 
percent rating under Diagnostic Code 7801.  

The Board has considered whether the veteran's scars may be 
rated separately; however, Note (1) under Diagnostic Code 
7802 provides for separate ratings only where the scars are 
in widely separate areas, as on two or more extremities, or 
on anterior and posterior surfaces of extremities or trunk.  
In this case, the scars are all located in the right anterior 
axillary region or back.  The Board finds that this placement 
does not meet the requirements for separate ratings. 

The Board has also considered the version of the rating 
schedule for scars in effect prior to September 2002.  
However, under the former version, Diagnostic Codes 7802, 
7803, and 7804 still only provide for a maximum 10 percent 
rating.  Diagnostic Codes 7800 and 7805 are similarly 
inappropriate as the current versions.  

Diagnostic Code 7801 requires scars of similar area or areas 
as the current version.  And, as with the current version, 
the veteran does not meet the requirements for even a 10 
percent rating.

Moreover, a separate rating based on limitation of function 
is not warranted under the former or current criteria because 
the scars are not productive of any limitation of function.

In conclusion, the post-thoracotomy scars are properly 
assigned one 10 percent rating.

Cervical Spine Disorder

The originating agency has rated the veteran's cervical spine 
disorder under the criteria for evaluating traumatic 
arthritis.  

During the pendency of this claim, some of the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect throughout the period of this 
claim, traumatic arthritis is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent rating if it is slight, a 20 percent rating if it is 
moderate, or a 30 percent rating if it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 10 percent evaluation is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "

Under the criteria effective September 26, 2003, degenerative 
arthritis of the spine is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2006).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted if forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees, the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees, or there is guarding, muscle spasm or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  38 C.F.R. § 4.71a (2006).

The Board notes initially that the record contains no X-ray 
evidence of arthritis of the cervical spine.  The service 
medical records do contain a reference to degenerative disc 
disease and a May 1998 X-ray and MRI showing spondylitic 
disease, but they do not contain any evidence or diagnosis of 
degenerative joint disease.  Post-service records also fail 
to show X-ray evidence of arthritis.  The term degenerative 
joint disease was apparently picked up in the VA outpatient 
treatment records beginning in April 1999; however, no X-rays 
or other testing was conducted in conjunction with that 
evaluation.  A June 2002 letter from a staff physician at the 
VA Medical Center in Pittsburgh shows a diagnosis of 
spondylitic disease with posterior disc bulging, based on an 
MRI report.  Accordingly, the Board finds that Diagnostic 
Codes 5003 and 5010 are not appropriate in the veteran's 
case.

While the veteran has a diagnosis consistent with 
degenerative disc disease of the cervical spine, and while 
the veteran has consistently complained of neck pain and 
numbness in her right upper extremity, a review of the 
medical evidence indicates that the veteran's reported 
symptoms are not medically associated with the service-
connected disorder, which is in fact currently asymptomatic.  

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether the competent medical 
evidence provides a sufficient basis for the Board to 
distinguish the veteran's symptoms.     

On examination in June 2003, the examiner noted the veteran's 
complaints of neck pain and right upper extremity numbness.  
The examiner also reviewed a March 2003 MRI showing mild to 
moderate degenerative changes in the cervical spine, discs, 
and facets, but no canal stenosis and no foraminal 
impingement that would explain the veteran's shoulder, arm, 
and neck pain.  He concluded that the disc herniation shown 
on MRI does not correlate to her current symptoms of neck 
pain and right ulnar nerve paresthesias.  He also found it 
unlikely that the veteran's current neck pain and ulnar nerve 
paresthesias were caused by her service-connected disorder.  

The finding of the June 2003 examiner was essentially 
repeated by the March 2006 VA examiner.  He noted a 
subjective decrease in sensation in the ulnar digits of the 
veteran's hand.  X-rays showed a well-aligned cervical spine 
with well-preserved disc height and preservation of lordotic 
curve.  There was no significant cervical pathology found.  
He further found that the previously noted cervical 
degeneration did not appear overly impressive on X-rays.  He 
found that the MRI results did not correlate to her current 
right-sided complaints.  He concluded that, while the veteran 
does appear to have some mild ulnar pathology, this cannot be 
clinically correlated to her cervical pathology, and most 
likely represents a peripheral compressive neuropathy, and 
that it is "[n]ot likely that her neck pain and ulnar 
complaints are related" to her service-connected cervical 
spine disorder.
 
In essence, although the veteran has complained of neck pain 
and right upper extremity numbness, the medical evidence 
indicates that these complaints are not associated with her 
service-connected cervical spine disorder, which is otherwise 
asymptomatic.  

In conclusion, as X-ray evidence of arthritis is lacking and 
the service-connected disability is not shown to be 
productive of any functional impairment, the disability is 
properly assigned a noncompensable rating.  



Right Spontaneous Pneumothorax

The veteran is currently assigned a noncompensable disability 
rating for residuals of a right spontaneous pneumothorax 
under 38 C.F.R. § 4.97, Diagnostic Code 6844.  Under that 
code, for the minimum compensable rating, the evidence must 
show measured pulmonary function testing values for FEV-1 of 
71 to 80 percent predicted; FEV-1/FVC of 71 to 80 percent; or 
DLCO (SB) of 66-80 percent predicted.

Pulmonary function testing in August 1999 showed FVC of 83 
percent predicted, FEV1 of 84 percent predicted, and FEV/FVC 
of 78.  However, the examiner did not indicate whether 
bronchodilators had been administered or whether these 
results were before or after administration of such 
medication.  This is significant under the regulations 
currently in effect because the supplementary information 
published with promulgation of the current rating criteria 
reveals that post-bronchodilator findings are the standard in 
pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996) (VA assesses pulmonary function after 
bronchodilation).  

Indeed, this current VA practice is required by VA regulation 
as of October 6, 2006.  See 38 C.F.R. § 4.96 (d) (October 6, 
2006).  Note 4 under that section states that post-
bronchodilator studies are required when PFT's are done for 
disability evaluation purposes except when the results of 
pre-bronchodilator pulmonary function tests are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states why.  Note 5 states that when 
evaluating based on PFT's, use post-bronchodilator results in 
applying the evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes.

On examination in October 1999, pulmonary function testing 
conducted post-bronchodilator showed FVC value of 3.01, or 84 
percent predicted, FEV1 was 2.53, or 86 percent predicted, 
FEV1/FVC ratio was 84 percent, or 103 percent predicted.

A VA examination conducted in June 2003 showed FVC of 3.44 or 
94% predicted; and an FEV1 of 2.59 or 92% predicted.  
FEV1/FVC was 75 percent.  DLCO was 88 percent.  These were 
described as essentially normal pulmonary function tests.  
However, despite noting that the October 1999 results were 
given pre- and post-bronchodilator therapy, the June 2003 
examiner did not report whether his results were pre- or 
post-bronchodilator.  

In a March 2006 VA examination FVC was 2.97, or 82 percent 
predicted post-bronchodilator.  FEV1 was 2.41, or 88 percent 
predicted.  FEV1/FVC was 81 percent.  These were described as 
essentially normal.    

Thus, when post-bronchodilator results are considered, as 
reported in October 1999 and March 2006, the veteran's 
pulmonary function is considered normal and does not meet the 
schedular requirements for a 10 percent rating.  

In conclusion, as the requirements for a compensable rating 
have not been met, an increased disability rating for 
residuals of a right spontaneous pneumothorax is not in 
order.

Right Hip 

The veteran is currently assigned a noncompensable disability 
rating for right trochanteric bursitis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019, which provides that bursitis 
will be rated on limitation of motion of the part affected.  

A 10 percent rating is authorized for limitation of thigh 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.



An evaluation of 10 percent is warranted for limitation of 
adduction of the thigh with an inability to cross legs or for 
limitation of rotation with an inability to toe-out more than 
15 degrees.  Limitation of abduction of a thigh with motion 
lost beyond 10 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5253.

On examination in October 1999, the veteran had right hip 
flexion to 90 degrees without distress, with the knee flexed, 
hip flexion was possible to 120 degrees.  Abduction, 
adduction, internal and external rotations were possible to 
full extents of normal, the veteran had discomfort with 
external and internal rotation.  X-rays were normal, as were 
X-rays in March 2001.

On examination n June 2003, the veteran had hip flexion from 
0 to 100 degrees with 45 degrees of external rotation and 35 
degrees of internal rotation, non painful.  X-rays were 
unremarkable.  There was no evidence of arthritis.  The 
examiner noted that right hip pain appears to be related to 
bursitis around the hip flexors.  However, there was no 
evidence of greater trochanteric bursitis, as the veteran had 
in the military.  Therefore, the examiner found that the 
current symptoms were unrelated to the veteran's military 
service.    

On VA examination in March 2006, the examiner noted symmetric 
range of motion to 115 degrees of flexion, 25 degrees of 
internal rotation, 40 degrees of external rotation, 40 
degrees of abduction, and 20 degrees of adduction, all 
without pain.  Repetitive testing did not result in any 
increased pain, fatiguability, weakness, or decreased range 
of motion or other neurologic complaints.  

In sum, the measured ranges of motion of the veteran's right 
hip do not warrant the minimum compensable rating of 10 
percent.  Moreover, the June 2003 VA examiner found that the 
current symptoms were unrelated to the service-connected 
trochanteric bursitis, but were instead related to bursitis 
of the hip flexors.  In either case, as the requirements for 
a compensable rating have not been met, an increased 
disability rating for bursitis of the right hip is not in 
order.



Other Considerations

The Board notes that the rating claims discussed above 
involve the veteran's appeal of the initial disability 
ratings.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

With respect to the issues discussed in this case, the Board 
has considered all of the pertinent evidence.  That evidence 
is quite consistent for each of the service connected 
disorders, and there is no period of time during which a 
higher rating is warranted.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for any of her service-connected 
disabilities and that the manifestations of those 
disabilities are consistent with the schedular criteria.  

In sum, there is no indication in the record that the average 
industrial impairment from her service-connected disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  




ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied. 

A rating higher than 10 percent for post-thoracotomy scars is 
denied.

A compensable rating for a cervical spine disorder denied.

A compensable rating for residuals of a right spontaneous 
pneumothorax is denied.

A compensable rating for right trochanteric bursitis is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


